UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21958 Exact name of registrant as specified in charter: DGHM Investment Trust Address of principal executive offices: 8730 Stony Point Parkway, Suite 205 Richmond, VA 23235 Name and address of agent for service: The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 with a copy to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 West 141st Terrace, Suite 119 Leawood, KS66224 Registrant's telephone number, including area code: 800-653-2839 Date of fiscal year end: Last day of February Date of reporting period: February 29, 2012 Item #1.Reports to Stockholders. Dalton, Greiner, Hartman, Maher & Co., LLC A Boston Private Wealth Management Company DGHM INVESTMENT TRUST Annual Report to Shareholders DGHM ALL-CAP VALUE FUND DGHM V2 For the year ended February 29, 2012 DGHM INVESTMENT TRUST TABLE OF CONTENTS PAGE Shareholder Letter – DGHM All-Cap Value Fund 1 DGHM V2000 SmallCap Value Fund 4 Performance Information – DGHM All-Cap Value Fund 7 DGHM V2000 SmallCap Value Fund 10 Schedule of Investments – DGHM All-Cap Value Fund 12 DGHM V2000 SmallCap Value Fund 16 Statements of Assets and Liabilities 21 Statements of Operations 22 Statements of Changes in Net Assets 23 Financial Highlights – DGHM All-Cap Value Fund 24 DGHM V2000 SmallCap Value Fund 29 Notes to Financial Statements 31 Supplemental Information 42 About Your Funds’ Expenses 50 This report and the financial statements contained herein are submitted for the general information of the shareholders of the DGHM All-Cap Value Fund and the DGHM V2000 SmallCap Value Fund (the ”Funds”).This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus.Mutual fund shares are not deposits or obligations of, or guaranteed by,any depository institution.Shares are not insured by the FDIC, Federal Reserve Board or another agency, and are subject to investment risks, including possible loss of principal amount invested.Neither the Funds not the Funds’ distributor is a bank. Distributor:First Dominion Capital Corp., 8730 Stony Point Parkway, Suite 205, Richmond, VA 23235, phone 1-800-653-2839. An investment in the Funds is subject to investment risks, including the possible loss of some or the entire principal amount invested.There can be no assurance that the Funds will be successful in meeting its investment objectives.Investment in the Funds is subject to the following risks: market risk, small-cap, mid-cap and large-cap securities risk, management style risk, sector risk, issuer risk, ETF risks, and short-term investment risk.More information about these risks and other risks can be found in the Funds’ prospectuses. The performance information quoted in this Annual Report represents past performance, which is not a guarantee of future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more of less than their original cost.Current performance may be lower or higher than the performance data quoted.To obtain actual performance data regarding the Funds, including performance data current to the Funds’ most recent month-end, please call 1-800-653-2839. An investor should consider the investment objectives, risks, and charges and expense of the Funds carefully before investing.The prospectuses contain this and other information about the Funds.Copies of the prospectuses are available by calling Shareholder Services at 1-800-653-2839.The prospectuses should be read carefully before investing. Stated performance in the Funds was achieved at some or all points during the period by Dalton, Greiner, Hartman, Maher & Co., LLC, the investment advisor to the Funds.The advisor waived or reimbursed part of the DGHM V2000 SmallCap Value Fund’s total expenses.Had the investment advisor not waived or reimbursed expenses of this fund, this fund’s performance would have been worse. This Annual Report was first distributed to shareholders on or about April 30, 2012. For more information on your DGHM All-Cap Value Fund or your DGHM V2000 SmallCap Value Fund: See our website at www.dghm.com or call our Shareholder Services Group toll-free at 1-800-653-2839. Dear Shareholder of the DGHM All-Cap Value Fund: For the fiscal year ended February 29, 2012, the DGHM All-Cap Value Fund’s Investor Class shares returned -2.6%.The Fund’s Class C shares returned -3.4%.The Fund’s Institutional Class returned -2.2%.These returns are based on performance after fees and expenses.The Fund’s benchmark index (Russell 3000 Value) returned 1.8% during this time period. Sectors that had a positive impact on performance were Technology, Capital Goods, and Electric Utilities.Technology was led by Teradata (+39%), which is a database warehouse software company.Capital Goods was led by Mueller Industries (+13%), which is a manufacturer of plumbing supplies.The Electric Utility sector was led by Vectren Corp. (+17%), which is a regulated dividend paying utility based in Indiana.Dividend paying stocks did particularly well in the market during the last fiscal year.As of the end of the period, we no longer hold Mueller but continue to own Teredata and Vectren. Sectors that had a negative impact on performance were Healthcare, Banks, and Energy.In the case of Healthcare, we did not own any of the large dividend paying major pharmaceutical stocks.These stocks were strong performers during the course of the year.The Bank sector was negatively impacted by Regions Financial (-45%), which is a Birmingham based regional bank.The Energy sector was negatively impacted by Devon Corp (-19%), which is an Exploration & Production company with exposure to natural gas.Regions has been sold from the portfolio.As of the end of the period, we continue to hold Devon. Given the events of the past several years in the economy and the stock market, I would like to remind all of our shareholders of the investment strategy that guides our stock picking: ■ We invest with a multi-year investment horizon rather than focusing on the month or quarter end. ■ We do not attempt to make macroeconomic calls. (i.e., predict economic growth, interest rates, currency levels, commodity prices etc.) ■ We do not predict the direction of the stock market. ■ We use a bottom-up selection process to attempt to identify companies that appear to be selling at a discount to our assessment of their potential value. ■ We focus on the cash flows, historical profitability, projected future earnings, and financial condition of individual companies in identifying which stocks we may purchase. ■ We also consider the following factors in deciding which companies may appear attractive: § Quality of the business franchise § Competitive advantage § Economic or market conditions § Deployment of capital § Reputation, experience, and competence of the company’s management ■ We believe that stocks purchased at prices below their potential value not only protect capital, but also offer significant price appreciation once the market recognizes a particular stock’s potential value. ■ Generally, stocks are sold when the characteristics and factors used to select the security change or the stock has appreciated to the point where it is no longer attractive versus other potential opportunities. We appreciate the opportunity to serve as your Fund’s Investment Advisor. Yours truly, Jeffrey C. Baker Executive Vice President Dalton, Greiner, Hartman, Maher & Co., LLC The views in the foregoing discussion were those of the Fund’s investment advisor as of the end of the period and may not reflect its views on the date this Annual Report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling the Fund at (800) 653-2839.Fee waivers and expense reimbursements have positively impacted Fund performance. An investor should consider the Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s Prospectus contains this and other important information. For information on the Fund’s expense ratio, please see the Financial Highlights Table found within the accompanying Annual Report. Dear Shareholder of DGHM V2000 SmallCap Value Fund: The DGHM V2000 SmallCap Value Fund Institutional Class shares decreased 3.3% and the Investor Class decreased 3.4% for the fiscal year ending February 29, 2012.These returns are based on performance after fees and expenses.The fund’s benchmark, the Russell 2000 Value Index, decreased 2.7% during the same time period. The Fund modestly underperformed the benchmark as strong performance in consumer cyclicals and utilities was offset by weakness in energy, insurance and technology sectors.The consumer cyclicals were led by Polaris (+45%), Genesco (+72%), Papa John’s (+27%) and Pool Corp. (+39%).Pinnacle West (+17%) drove the outperformance in the utilities sector.Sharply lower natural gas prices caused declines in some of our energy stocks: Cal Dive (-60%), Petroleum Development Corp. (-34%) and Swift Energy (-30%).Life insurer Protective Life (- 45%) dropped due to a poor earnings report and declining equity markets.Fabrinet (-34%), one of our technology stocks, came under pressure due to production problems related to the Thailand floods.Since we were able to find better risk-adjusted opportunities in other stocks we no long hold Cal Dive, Petroleum Development Corp., Protective Life and Fabrinet. At Dalton, Greiner, Hartman, Maher & Co., LLC (the “Advisor”) a key part of our strategy is conducting intensive fundamental research to build an attractive portfolio of high quality small cap stocks, one stock at a time.We strive to construct a portfolio with the ideal trade-off between low valuation, high profitability and financial strength.As the following table demonstrates, the collective effort of our ten sector specialists produced a portfolio with most characteristics superior to the benchmark. Portfolio Characteristics as of February 29, 2012 Valuation
